Citation Nr: 1417561	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-03 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as secondary to a right hip disability.  

2.  Entitlement to service connection for a bilateral shoulder disability, claimed as secondary to a right hip disability.

3.  Entitlement to service connection for a bilateral knee disability, claimed as secondary to a right hip disability.

4.  Entitlement to a disability rating in excess of 20 percent for post-operative synovitis of the right hip. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to September 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of May 2009 of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO) that increased the Veteran's rating for his right hip from 10 percent to 20 percent and that denied his claims for service connection. 

The Board remanded these claims for further development in August 2012 and July 2013.  The ordered development has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran did not suffer from low back or bilateral shoulder disabilities during his active service; his current disabilities are not related to his active service; and his current low back and bilateral shoulder disabilities are not secondary to his service-connected right hip disability.  

2.  The Veteran's bilateral knee disabilities are not related to his active service or to any incident therein, and they are not secondary to his service-connected right hip disability.  

3.  The Veteran's synovitis of the right hip is not productive of a marked knee or hip disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

2.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

3.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

4.  The criteria for a disability rating in excess of 20 percent for right hip synovitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5020-5255 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A December 2008 letter satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of his disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a January 2014 supplemental statement of the case.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in April 2009, October 2012, and October 2013.  Though the Board found that the opinions expressed in the April 2009 and October 2012 examinations were not complete enough to decide service connection, the underlying examinations themselves were adequate.  Further, the Veteran has not argued that any of the examinations were inadequate for rating purposes.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Service Connection Claims

Legal Framework

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted for disabilities which are secondary to already service-connected disabilities.  38 C.F.R. § 3.310.  Service connection is warranted for disabilities that are proximately due to or the result of a service-connected disease or injury, or for an increase in any disease or injury that is proximately due to or the result of a service-connected disease or injury.  Id.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Facts

Service treatment records show that the Veteran complained of right leg pain beginning in January 1962.  He stated that he hurt his right leg while jumping 6 months prior to his complaint.  He complained of pain in his knee and hip, but the examining physician reported that his "knee appears normal."  A February 1962 record noted that the Veteran's right leg X-ray was "normal."  The Veteran again complained of suffering from right hip and knee pain in March 1962.  He stated that he fell, sustaining direct trauma to his knee.  The examining physician noted that the positive findings in his hip were responsible for his complaints of right knee pain.  A July 1962 medical board proceeding noted that the Veteran was diagnosed as suffering from synovitis of the right hip; no notation was made with regard to the Veteran's right knee.  

A July 2008 VA X-ray noted that the Veteran had a history of low back pain with intermittent radiation to his left lower extremity.  He was diagnosed as suffering from degenerative disc disease with associated spondylosis and mild scoliosis.  

At an April 2009 VA examination, the Veteran complained of back pain that he believed was the result of his right hip synovitis.  The examiner diagnosed the Veteran as suffering from mild narrowing of the lumbar disc spaces and posterior osteophytes throughout the lumbar spine.  The examiner noted that the Veteran's hip pain could contribute subjectively to his low back pain, but that it would not cause the underlying X-ray changes.  

As to the Veteran's knees, the examiner diagnosed the Veteran as suffering from a mild second degree lateral collateral ligament sprain in the right knee, as well as insignificant cruciate ligament laxity.  With regard to his left knee, the examiner reported some snapping from the undersurface of the knee cap.  The examiner reported that both disabilities were not the result of or caused by the same underlying condition that caused his hip synovitis.  

In his January 2010 substantive appeal, the Veteran stated that his back problems started at the time of his discharge.  He also stated that medical research relates synovitis to back and joint problems.  

At an October 2012 VA examination, the Veteran was diagnosed as suffering from degenerative disc disease of the lumbar spine.  The Veteran stated that he believed that synovitis had entered his blood stream and now affected his back.  The examiner concluded that the Veteran's back disability was not directly related to his active service, noting that he had no in-service treatment for any back disability.  The examiner also determined that the Veteran's back disability was not caused by or a result of his right hip synovitis.  She stated that the Veteran's back disability is a condition of aging.  She also noted that there is no clinical evidence to support the idea that synovitis can spread to other joints of the body.  

With regard to his shoulders, the Veteran reported suffering from bilateral shoulder pain.  The examiner diagnosed him as suffering from acromioclavicular osteoarthritis of the left shoulder and cervical radiculopathy to both shoulders.  The examiner noted that there was no evidence of a shoulder injury or treatment for a shoulder condition during the Veteran's active service.  She stated that the Veteran's osteoarthritis is a result of the aging process, and concluded that it is not related to his active service.  She stated that the Veteran's bilateral shoulder disability is also not caused by or a result of his synovitis of the right hip.  She stated that there is no clinical support for the claim that synovitis can cause a shoulder disability; instead, she concluded that the Veteran's complaints of shoulder pain are due to his severe degenerative disc disease of the cervical spine.  

With regard to his knees, the Veteran again contended that his synovitis had entered his blood stream and now affected his knees.  The examiner diagnosed the Veteran as suffering from osteoarthritis of the left knee.  The examiner determined that the Veteran's left knee disability is not caused by or a result of his in-service right leg injury.  Instead, she concluded that osteoarthritis is a degenerative disease of aging.  She also stated that there is no clinical evidence to support the idea that synovitis can spread to other joints of the body.  

In a March 2013 addendum, the examiner noted that, though there is evidence that the Veteran fell on his right knee during his active service, there was no clinical evidence of injury at that time.  She noted further that there was no evidence to support that the Veteran has a current right knee disability.  

At an October 2013 VA examination, the Veteran was again diagnosed as suffering from degenerative disc disease of the back.  The Veteran stated that he began having low back pain in 1963, but that he did not seek medical help for any back condition until 1995.  With regard to etiology, the examiner concluded that it is less likely than not that the Veteran's current back disability is directly related to his active service, or that it is secondary to his service-connected right hip synovitis.  He noted that the Veteran was not treated for a back condition during his active service.  The examiner stated that it is very unlikely that hip synovitis could cause the Veteran's back disability; instead, the Veteran's back disability is most likely secondary to the aging process.  The examiner also noted that there is no evidence that the Veteran's back disability has worsened due to his hip condition.  

With regard to his shoulders, the Veteran stated that he began suffering from pain in his left shoulder in 1968; he stated that he did not seek any medical attention during his active service for any shoulder condition.  The examiner diagnosed the Veteran as suffering from a left shoulder strain.  The examiner determined that it is less likely as not that the Veteran's shoulder disability is related to his active service, that it is secondary to his right hip synovitis, or that it is aggravated by his right hip synovitis.  The examiner noted that the Veteran did not complain of any left shoulder pain in his active service, and that the Veteran himself stated that his pain began six years after his separation.  He also stated that it is very unlikely that a hip condition could cause a shoulder disability.  

Finally, with regard to his knees, the Veteran stated that he began suffering from right knee pain in early 1970.  The examiner diagnosed the Veteran as suffering from a right knee strain, and he concluded that it is less likely than not that his right knee strain is related to or had its onset in service, or that it is secondary to the Veteran's right hip disability.  The examiner noted that the Veteran's in-service right knee pain complaints were most likely "temporary referred pain from his right hip and not due to any right knee pathology."  He stated that the Veteran denied suffering from right knee pain until 1970, eight years after his separation, and that he has not previously sought treatment for any right knee disability.  The examiner also stated that an X-ray of the right knee showed minimal arthritis which is most likely a result of the aging process.  

Analysis

Over the course of the appeal period, the Veteran has been diagnosed as suffering from a number of different disabilities with regard to each of his claimed joints (back, shoulders, and knees), at times being diagnosed as suffering from a disability on one side and not the other.  However, as the Veteran has suffered from a disability in each of his claimed joints (including his bilateral shoulders and knees) at some point during the appeal period, the current disability criterion for each claim is satisfied.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran does not contend that his claimed disabilities are directly related to his active service, and there is no evidence that the Veteran complained of suffering from back or shoulder conditions during his active service.  To the extent that the Veteran did complain of right knee pain during his active service, his service treatment records noted that his knee was "normal," and the examiner from the October 2013 VA examination noted that his in-service complaints of pain were most likely "temporary referred pain from his right hip and not due to any right knee pathology."  Further, none of the VA examiners have related any of the Veteran's claimed disabilities (including his right knee disability) to his active service or to his in-service fall.  Service connection for these disabilities on a direct basis is not warranted.

The Veteran instead contends that his disabilities are related to or aggravated by his service-connected synovitis of the right hip.  In his substantive appeal, the Veteran stated that medical research relates synovitis to back and joint problems.  At his October 2012 VA examination, the Veteran contended that his synovitis had entered his bloodstream, later affecting his back and knees. 

Outside of his contentions, however, there is no support whatsoever for this claim.  Each of the VA examinations has concluded that his claimed conditions are less likely than not secondary to his right hip synovitis.  The examination reports contain the conclusion that his claimed conditions are most likely due to the aging process or, in the case of the Veteran's bilateral shoulder pain, secondary to his non-service connected degenerative disc disease of the cervical spine.  These examinations do not state that the Veteran's claimed disabilities have increased in severity as a result of his service-connected right hip disability.  

The only possible support for the Veteran's contention comes from the April 2009 examiner who commented that the Veteran's hip disability "could contribute subjectively" to his low back pain.  This statement does not warrant establishing service connection for the Veteran's back disability on a secondary basis.  It does not reflect that the Veteran's degenerative disc disease of the lumbar spine is due to or the result of his service-connected right hip disorder; indeed, the examiner concluded that the Veteran's right hip disability "would not cause the underlying X-ray changes" in his lumbar spine.  There is no evidence of an increase in the severity of the Veteran's back disability, only in the subjective pain that he experiences.  Pain alone, however, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Absent evidence that the Veteran's underlying back disability is related to or aggravated by his right hip disability, secondary service connection is not warranted.  

The Veteran has consistently contended that his current disabilities stem from his service-connected right hip disability.  The Veteran, however, is not competent to offer an opinion as to the etiology of his claimed disabilities.  Determining the etiology of musculoskeletal disabilities - especially those claimed to be secondary to another disability - requires medical knowledge or training that the Veteran does not have and is not susceptible to lay observation.  Jandreau, 492 F.3d at 1377-78.  Though the Veteran contended in his substantive appeal that medical research supports the idea that synovitis can lead to back and joint problems, he did not include this research with his appeal for the examiners or the Board to consider.  

The preponderance of the evidence is against the Veteran's claims for service connection; there is no doubt to be resolved; and service connection for back, shoulder, and knee disabilities is not warranted.  

III.  Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

The Veteran's post-operative synovitis of the right hip has been evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5020-5255.  Diagnostic Code 5020 covers synovitis; this Code directs that synovitis is to be rated on the limitation of motion of affected parts.  Diagnostic Code 5255 covers impairment of the femur.  A 20 percent rating is assigned when there is malunion of the femur with moderate knee or hip disability.  Id.  A 30 percent rating is assigned when there is malunion with marked knee or hip disability.  Id.  A 60 percent rating is assigned when there is fracture of the surgical neck of the femur, with false joint; or, fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, and weightbearing preserved with the aid of a brace.  Id.  
Terms such as "moderate" and "marked" are not defined in the VA Rating Schedule; rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts

At an April 2009 VA examination, the examiner reviewed the history of the Veteran's synovitis, noting that during the Veteran's active service, the Veteran showed significant reduction in internal rotation of the right hip.  Currently, the Veteran complained of occasional pain in his right hip, aggravated by exertion.  

The examiner noted that the Veteran is diagnosed as suffering from chronic obstructive pulmonary disease (COPD), and that this disability is "the major factor often when limiting his activity."  The examiner stated that activities such as showering or cooking leave the Veteran short of breath.  

Upon examination, the Veteran had marked difficulty rising from sitting, and he walked with the assistance of a cane.  When walking to the examination room, the Veteran "became significantly dyspneic and noticeably there was use of accessory muscles of respiration."  Sensory and reflex examinations of the right lower extremity were reported as normal.  

Range of motion testing revealed internal rotation of the right hip of 19 degrees and external rotation of 26 degrees.  The Veteran had flexion of 35 degrees with pain in the inner thigh and lateral hip.  The Veteran had right hip extension of 33 degrees.  

At an October 2012 VA examination, the Veteran reported that though he was not receiving ongoing treatment for his right hip, he did suffer from constant pain.  
He denied flare-ups of right hip pain.  The examiner diagnosed him as suffering from synovitis of the right hip.

Upon examination, the Veteran had muscle strength of 2/5 (representing active movement with gravity eliminated) for right hip flexion, abduction, and extension.  He did not have ankylosis of either hip joint.  There was no malunion of the femur, no flail hip joint, and no leg length discrepancy.  The Veteran was able to sit at 90 degrees in a chair and bend over to tie his shoes while sitting.  

Range of motion testing revealed right hip flexion of 45 degrees with pain beginning at 45.  Abduction was not lost beyond 10 degrees; adduction was not limited such that the Veteran could not cross his legs; and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was not able to perform repetitive motion testing, but the examiner stated that this was not due to functional loss resulting from his right hip.  Instead, the examiner stated that the Veteran "has generalized weakness in upper and lower extremities with dyspnea with exertion" consistent with his COPD.  The examiner noted that this weakness "has affected [the Veteran's] endurance and ability to participate in range of motion activities."  The range of motion tests were to the best of the Veteran's ability "but are likely not reflective of true joint movement."  

Analysis

In order to qualify for an increased rating under Diagnostic Code 5255, the evidence would have to show that the Veteran's hip disability resulted in malunion of the femur with marked hip or knee disability.  38 C.F.R. § 4.71a, DC 5020-5255.  This is not shown by the record.  Indeed, the examiner from the October 2012 examination noted that there is no malunion of the femur whatsoever.  The symptoms that the Veteran does have in his hip do not rise to the level of a "marked" disability; he still has significant range of motion in his right hip, his reflex and sensory examinations were normal, and though his strength is diminished, it is not absent.  These symptoms describe a moderate disability, appropriately corresponding to the 20 percent rating assigned.  Higher ratings under this Code are similarly precluded, as there is no evidence of fracture of the surgical or anatomical neck of the femur.  

The Veteran's limitation of flexion to 45 degrees or less as shown in both examinations would warrant a 10 percent rating under Diagnostic Code 5252.  However, doing so would require changing his Diagnostic Code to avoid pyramiding, resulting in a lower overall benefit.  38 C.F.R. § 4.14.  As keeping the Veteran under Code 5255 results in a greater benefit, the Board shall not change his Diagnostic Code.  

Rating the Veteran under other Diagnostic Codes is also precluded, as the Veteran does not show the symptoms required for these alternative ratings.  There is no evidence of ankylosis (DC 5250); of extension limited to 5 degrees (DC 5251); of impairment of the thigh (DC 5253); or of flail joint (DC 5254).  

The Veteran is not entitled to an increased rating under the DeLuca factors for functional impairment.  Though both VA examiners noted that the Veteran struggled with repetitive motion, each also found that the Veteran's main difficulty was with his non-service connected COPD and not due to his service-connected disability.  The April 2009 VA examiner stated that the Veteran's COPD is "the major factor often when limiting his activity."  The October 2012 examiner also noted that the Veteran's COPD resulted in weakness, and that the Veteran's range of motion testing is "likely not reflective of true joint movement" on account of his COPD.  Absent evidence that the Veteran's service-connected disability is responsible for any further functional impairment, an increased rating based on the DeLuca factors is not warranted.  

With regard to extraschedular consideration, the evidence shows that the Veteran's service-connected right hip synovitis results in limited range of motion and pain; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected right hip synovitis is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against the claim for an increased rating for synovitis of the right hip; there is no doubt to be resolved; and an increased rating for synovitis of the right hip is not warranted.  



ORDER

Entitlement to service connection for a low back disability, claimed as secondary to a right hip disability, is denied.  

Entitlement to service connection for a bilateral shoulder disability, claimed as secondary to a right hip disability, is denied.

Entitlement to service connection for a bilateral knee disability, claimed as secondary to a right hip disability, is denied.

Entitlement to a disability rating in excess of 20 percent for post-operative synovitis of the right hip is denied. 




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


